DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al (Pub. No.: US 2018/0005429 A1; hereinafter Osman) in view of Keysers et al (Pub. No.: US 2018/0102999 A1; hereinafter Keysers).
               Consider claims 1, 13, and 19, Osman clearly shows and discloses a method, a system, and a computer-readable medium comprising computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to:  comprising: receiving, from a first artificial reality device, a first artificial reality signal input detected from a first real-world environment of a first user (VR systems that gauge a separation distance between two co-located HMD users, such as a motion of the user of the VR system causes the gauging, corresponding to the first input) (paragraphs: 0039); determining a first environmental feature of the first environment based on the first input by recognizing a first object from the first input (detecting the halo of the respective user, fitness locations on any physical venue read on object ) (paragraphs: 0025, 0031-0033, and 0039; and fig. 1, labels: Osman does not specifically disclose another example for comparing the first environmental feature with the second environmental feature. 
                In the same field of endeavor, Keysers clearly specifically disclose another example for comparing the first environmental feature with the second environmental feature (Keysers teaches determination is made whether a shared event occurred based on the comparison of the context of the users determining the subset of users participating in the shared event)(paragraph 0004, 0022-0023, and 0042-0043).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to comparing the first environmental feature with the second environmental feature as taught by Keysers in Osman for the purpose of determining location of users/ avatars as sharing virtual environmental features.   
               
               Consider claim 2, Osman and Keysers clearly shows the computer system, wherein: the first environmental feature corresponds to a first location of the first user; and the second 
               Consider claims 3, 14, and 20, Osman and Keysers clearly shows the computer system, wherein: the first input comprises image data of the first user's vicinity at the first location; the second input comprises image data of the second user's vicinity at the second location; determining the first environmental feature comprises identifying the first location based on the first input; and determining the second environmental feature comprises identifying the second location based on the second input (Osman: paragraphs: 0010, 0086-0091; Keysers: paragraphs: 0045).
                Consider claim 4, Hoomani and Alkov clearly shows the computer system, wherein: comparing the first environmental feature with the second environmental feature comprises: determining a distance between the first location and the second location; and comparing the distance to a distance threshold; and including the first and second users in the group is based on the distance satisfying the distance threshold (Osman: paragraphs: 0039, 0086-0091; Keysers: paragraphs: 0048-0051).                 
                Consider claims 5 and 15, Osman and Keysers clearly shows the computer system, wherein: the first location corresponds to a first area; the second location corresponds to a second area; comparing the first environmental feature with the second environmental feature comprises comparing the first area with the second area; and including the first and second users in the group is based on the first area matching the second area (Osman: paragraphs: 0039, 0086-0091; Keysers: paragraphs: 0046-0051).      

               Consider claim 6, Osman and Keysers clearly shows the computer system, wherein the first area or the second area corresponds to an indoor environment (Osman: paragraphs: 0039; Keysers: paragraphs: 0046). 
claims 7 and 16, Osman and Keysers clearly shows the computer system, wherein: the first input comprises image data of the first user's vicinity at a first location; the second input comprises image data of the second user's vicinity at a second location; determining the first environmental feature further comprises recognizing the first object from the first input by using object recognition; determining the second environmental feature further comprises recognizing then second object from the second input by using object recognition; and  including the first and second users in the group is based on the first object being recognized as the same as the second object (Keysers: paragraphs: 0031-0034, 0046-0047, 0049-0051).                 
                Consider claims 8 and 18, Osman and Keysers clearly shows the computer system, wherein the first object or the second object corresponds to a virtual object (Osman: paragraphs: 0092-0093).      

               Consider claim 9, Osman and Keysers clearly shows the computer system, wherein the first environmental feature or the second environmental feature corresponds to a virtual location (Osman: paragraphs: 0047; Keysers: paragraphs: 0022).     
               Consider claim 10, Osman and Keysers clearly shows the computer system, wherein determining the first environmental feature or the second environmental feature is further based on at least one of a location signal, a GPS signal, or a WiFi signal (Osman: paragraphs: 0096; Keysers: paragraphs: 0049-0051).                 
                Consider claims 11 and 17, Osman and Keysers clearly shows the computer system, wherein: determining the first environmental feature includes identifying the first user; determining the second environmental feature includes identifying the second user; and including the first and second users in the group is further based on the first user being associated with the second user in a social network associated with the application (Keysers: paragraph 0040-0041).      

               Consider claim 12, Osman and Keysers clearly shows the computer system, wherein identifying the first user or identifying the second user is based on facial recognition (Keysers: paragraph 0051). 
                
             Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on January 29, 2020, Applicant amended claims 1, 7, 13, 16, and 19. Claims 1-20 are now pending in the present application.
          Applicant argues on page 11-13 of the Applicant’s Response for claim 1 that “Keysers does not appear to disclose or suggest "comparing the first object with the second object" and "including, based at least on the first object matching the second object, the first and second users in a group for Application No.: 16/239,509Attorney's Docket No.: 007726.0655U1online interactions.”
          The Examiner respectfully disagrees with Applicants’ arguments, Keysers teaches example physical environments 106 can include venues or locations such as restaurants, movie theaters, sporting arenas, fitness locations, or any other physical venue or location  (fitness locations on any physical venue read on object) suitable for hosting an event shared between at least two users 102 of a larger user group. Example shared events or shared activities can include at least two users 102 dining at the same restaurant, attending or viewing the same movie showing, attending the same sporting event, e.g., football game or basketball game, etc., running the same race event, or any other activity/event shared between at least two users 102 of a subset of a larger user group (paragraphs: 0025, 0031, 0033, 00034). Keysers shows System 100 can compare location and temporal data for the first user 102a with location and temporal data for the other user 102b. If the comparison shows that parameter values provided by devices 104a/b of each user 102a/b in the subset either overlap or substantially match, then system 100 can determine that users 102a/b in the subset are participating in, or associated with, the same event. System can then indicate to the users 102a/b of the subset that a shared event is occurring or has occurred (paragraphs: 0023, 0046-0047).
  	As a result, Osman and Keysers clearly teaches all the limitation of claims 1, 13,  and 19.
           
Conclusion                 
          
           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656